DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 6, 13, 19 are objected to because of the following informalities:
  
Regarding claims 6, 13, 19, it is suggested to the Applicant to spell out the acronym “MDIO”.
The aforementioned acronym is not spelled out in the specification.
Appropriate correction is required.

Allowable Subject Matter
3.	Claims 1-20 are allowed.

	The Closest Prior Arts:
	Pointurier et al (US 2013/0243431 A1) discloses method and apparatus/device converting of optical signal into electrical signal and vice versa (section 0005, 0008, 0017), bypassing an electro-optical conversion (section 0008-0009).  
	Pointurier teaches a switched backplane connection (section 0039-0040, fig. 4) to and from line cards ad bypass through switches line cards (Section 0028-0029), and deactivating of functionality (secttion0031-0032, 0035).
	Pointurier discloses recovering of signal data, line cards that compromises linear which has linear equalizers (section 0039-0041).

	TANAKA et al (US 2017/0170905 A1) discloses optical transceiver method and device which include an MDIO interface, a pair of micro controllers 14, 15 ((fig. 1, fig. 3, fig. 4, fig. 14), section 0006, 0031).  TANAKA further teaches SERDES with the controller when activated, converts electrical signals into parallel data, and an optical demodulator converts the electrical signal and outputs it to host device (section 0031-0035).
	
	TANAKA further teaches first communication bus and a second communication bus that is electronically connected based on configuration data (section 0031-0035).

	Stroud et al (US 2013/0346667 A1) discloses a multi-card system which includes testing network interfaces, devise having serial ports which are connected an inter-card serial bus connection (fig. 1, fig. 3, section 0006, 0116).  Stroud further teaches the test interfaces which implement Ethernet network connectivity (section 0116).

	Johnson et al (9,203,730 B1) discloses method and apparatus for testing Ethernet twisted network interfaces (fig. 1 to fig. 9+, Test Blades coupled to Test Ports coupled via control Blade coupled via Back Plane using test cable, col. 2, line 65 to col. 3, line 40+, col. 8, line 12 to col. 11, line 15, col. 12, line 49 to col. 15, line 23).

	Claim 1 is allowed because the closes prior arts either singularly or in combination fail to reasonably anticipate or render obvious “ re-modulation (DRR) device and to a first controller device, the first end connector plug having: a set of dedicated pins for conveying multi-lane data streams between the first DRR device and a first host interface port;  and additional pins for a two-wire command bus conveying communications between the first host interface port and a first controller device, the first controller device operable to configure the first DRR device via a two-wire configuration bus;  and providing a bypass switch that operates under control of the first controller device to merge the command bus with the configuration bus, thereby enabling direct access to the configuration bus by the first host interface port”. 

	Claim 9 is allowed because the closes prior arts either singularly or in combination fail to reasonably anticipate or render obvious “a first end connector plug connected to the first data recovery and re-modulation (DRR) device and the first controller device, the first end connector plug having dedicated pins for conveying multi-lane data streams between the first DRR device and a first host interface port, and two pins for a command bus between the first host interface port and the first controller device;  and a bypass switch that operates under control of the first controller device to merge the command bus with the configuration bus, thereby enabling direct access to the configuration bus by the first host interface port”.

	Claim 16 is allowed because the closes prior arts either singularly or in combination fail to reasonably anticipate or render obvious “the first end connector having a first data recovery and re-modulation (DRR) device connected to the first connector plug to convert outgoing data lanes into electrical transit signals for transmission to a second end connector and to convert electrical transmit signals received from the second end connector into incoming data 
lanes, and further having a first controller device that configures operation of the first DRR device via a two-wire configuration bus; monitoring incoming data lanes for packet loss or link failure while sending the outgoing data lanes and receiving the incoming data lanes;  and sending a command via a command bus pins in the first end connector plug, the command instructing the first controller device to electrically connect the command bus pins to the 
two-wire configuration bus”.



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473